Citation Nr: 9902785	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  90-52 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected post-traumatic stress disorder (PTSD) 
prior to July 13, 1994.  

2.  Entitlement to an increase in the 10 percent evaluation 
assigned for the service-connected PTSD from July 13, 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1969.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from an August 1990 decision by the RO 
which denied a compensable rating for the veterans service-
connected PTSD.  The Board remanded the appeal to the RO for 
additional development in March and November 1991, and 
October 1993.  By rating action in September 1994, the RO 
assigned an increased rating to 10 percent for the veterans 
PTSD, effective from July 13, 1994.  In August 1996, the 
Board remanded the appeal to the RO for additional 
development.  


REMAND

Although further delay is regrettable, due process 
considerations require that additional procedural development 
be accomplished prior to further consideration of the 
veterans claim.  

Pursuant to the Boards remand, the veteran was scheduled for 
a VA compensation examination.  The veteran was notified by 
letter dated in April 1997 that he was scheduled for a VA 
examination in May 1997.  The letter was sent to the veteran 
in care of his representative, which was the address the 
veteran provided in a letter received in February 1997.  The 
claims folder contains a notation dated in May 1997 which 
reveals that the veteran failed to report for the examination 
(the note also indicated that the veteran could not be found 
to notify him of the appointment).  

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
and the examination was scheduled in conjunction with an 
original claim (other than for compensation), a reopened 
claim for a benefit which was previously denied, or a claim 
for an increase, the claim shall be denied.  38 C.F.R. § 
3.655 (1998).  

In a March 1998 Supplemental Statement of the Case (SSOC), 
the RO advised the veteran that he failed to make himself 
available for a VA mandated examination.  However, the 
veteran was not advised of the applicability of 38 C.F.R. § 
3.655.  

The veteran might be prejudiced if the Board were to apply 38 
C.F.R. § 3.655 in the first instance, without notifying him 
and his representative of its applicability.  See Curry v. 
Brown, 7 Vet. App. 59 (1994); Bernard v. Brown, 4 Vet. App. 
384 (1993).  The veteran must be advised of his 
responsibility to report for the examination and of the 
possible outcome if he fails, without good cause, to report.  
Therefore, the Board finds that the veteran should be given 
another opportunity report for a VA examination.  The 
veteran's new examination for VA purposes should be scheduled 
at a VA facility readily accessible to him.  

Pursuant to the Boards remand, the RO was directed to 
adjudicate the intertwined issue of secondary service 
connection for alcoholism as a manifestation of PTSD, and to 
address the question of entitlement to a compensable rating 
for the veterans PTSD prior to July 13, 1994.  Although the 
two matters were referred to in the March 1998 SSOC, formal 
adjudication of the two issues has not been undertaken.  
Therefore, the RO should adjudicate the claim of secondary 
service connection for alcoholism and an compensable rating 
for the service-connected PTSD prior to July 13, 1994.  The 
veteran should be notified of the decision and informed of 
his appellate rights.  

As noted in the SSOC of March 1998, VA regulations governing 
the rating of psychiatric disabilities were revised effective 
November 7, 1996.  For the benefit of the psychiatric 
examiner, the revised regulations are provided, in pertinent 
part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
...................  0

38 C.F.R. § 4.130 (Effective November 7, 1996).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1998).  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Although further delay is regrettable, under the 
circumstances described above, the Board finds that 
additional development is necessary prior to appellate 
review.  Accordingly, the case is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected PTSD since 1997.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, and any 
additional VA treatment records since 
March 1997, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination by an examiner 
who has not previously examined him, if 
feasible, in order to determine the 
current severity of his service-connected 
PTSD.  The veteran and his representative 
should be notified of the date, time and 
place of the examination in writing, and 
a copy of the notification letter should 
be associated with the claims file.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veterans condition.  An 
employment history should be taken to 
include time lost from gainful employment 
due to the PTSD.  A GAF score for PTSD 
and an analysis of its meaning should be 
provided and a discussion should be 
included of how PTSD impairs the 
veterans social and industrial 
adaptability.  The examiner should 
describe her/his findings in detail and 
provide a complete rationale for all 
opinions and conclusions, and the opinion 
should be supported by reference to 
specific medical records on file.  It is 
noted that a rating should not be 
assigned by the examiner.  However, all 
rating criteria noted in both the old and 
new rating criteria must be addressed 
separately.  This is to insure that an 
appropriate rating is assigned and that 
the rating may be justified to the 
veteran and to any reviewing authorities.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veterans 
PTSD.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The RO should also consider the 
appropriateness of referring the 
veterans claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation of the 
veterans PTSD under the provisions of 38 
C.F.R. § 3.321 (1998).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the veterans claim for an 
increased rating under the old 
regulations prior to the effective date 
of the revised regulations and in light 
of the old and new rating criteria for 
psychiatric disorders, from the effective 
date of the revision.  From the effective 
date of the revised regulation, he should 
be afforded the benefit of whichever 
version of the rating schedule allows him 
the higher schedular evaluation.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  This should include a 
recitation and discussion of the 
provisions of 38 C.F.R. §§ 3.321 and 
3.655 (1998).  

The RO should also adjudicate the issue 
of service connection for alcoholism 
secondary to the service-connected PTSD.  
If the decision with respect to this 
issue is denied, the veteran should be so 
notified and informed of his appellate 
rights, and of the need to file a timely 
substantive appeal if he wishes to pursue 
an appeal of this issue.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
